Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pgs. 19-43, filed 2/12/2021, with respect to the rejection(s) of claim(s) 1, 2-34, 36-43, 45-52, 54-58, 61 and 63-67 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art disclosed below.

Claim Rejections - 35 USC § 112
Claims 67-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 67 recites the limitation “wherein the consumer imported or downloaded features are imported or downloaded via wireless communication from a provider of consumer features that is located external the equipped vehicle”.  The applicant’s originally filed specification does not provide support for the limitation.
Claims 68-90 are rejected based on their respective dependencies upon claim 67.



Claims 1-34 and 67-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “wherein said threat recognizer and said risk assessor utilize at least two selected from the group consisting of (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit, (ii) sensor data sensed by said at least one sensor and provided to said central electronic control unit, and (iii) data relevant to the current geographical location provided to said central electronic control unit”, however, the applicant’s originally filed specification does not disclose a method or process by which the threat recognizer or risk assessor utilizes said image, sensor, or geographical data in manner which enables one of ordinary skill in the art to make or use the invention.
Claim 67 recites the limitation “wherein said vehicular control system comprises a firewall assuring that consumer imported or downloaded features do not interfere with or degrade vehicular functions or controls of the equipped vehicle”, however, the applicants originally filed specification does not disclose a method or process for use of a firewall or a structure of a firewall, in a manner which enable one of ordinary skill in the art to make or use the invention.
Claims 2-34 and 68-90 are rejected based on their respective dependencies upon claims 1 and 67.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 and 67-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said threat recognizer and said risk assessor utilize at least two selected from the group consisting of (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit, (ii) sensor data sensed by said at least one sensor and provided to said central electronic control unit, and (iii) data relevant to the current geographical location provided to said central electronic control unit”, however, the claim does not disclose a method or process by which the threat recognizer or risk assessor utilizes said image, sensor, or geographical data.
Claims 27 and 67 recites the limitation “wherein said vehicular control system comprises a firewall assuring that consumer imported or downloaded features do not interfere with or degrade vehicular functions or controls of the equipped vehicle”, however, the applicants claim does not disclose a method or process for use of a firewall for assuring that consumer imported 
Claims 2-34 and 68-90 are rejected based on their respective dependencies upon claims 1 and 67.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11, 15-22, 25, 26, 28-32, 34-40, 41, 43, 45, 46, 48-52, 54-58, 61, and 63-66 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2008/0192984 A1- Higuchi et al. (Higuchi) in view of US further in view of US 7205904 B2- Schofield.
Regarding claim 1, Higuchi discloses a vehicular control system (Higuchi, Figure 1), said vehicular control system comprising: 
 	a plurality of cameras disposed at a vehicle equipped with said vehicular control system (Higuchi, Figure 1-2, as shown in figure plurality of in vehicle cameras are utilized); …
wherein each camera of said plurality of cameras captures image data in a respective field of view exterior of the equipped vehicle (Higuchi, FIG. 24, [0118]-[0120], the cameras 3a-3d capture images in respective fields of view)
said plurality of cameras at least comprising a front camera disposed at a front portion of the equipped vehicle (3a), a rear camera disposed at a rear portion of the equipped vehicle (3b), a first side view camera at a left side portion of the equipped vehicle (3d) and a second side view camera at a right side portion of the equipped vehicle (3c)
	wherein said front camera disposed at the front portion of the equipped vehicle is disposed at an in-cabin side of a windshield of the equipped vehicle and views through the windshield forward of the equipped vehicle (Higuchi, Figure 23, [0045], front camera 3a inside vehicle compartment fixed to rearview camera photographs forward through windshield);  
 	a plurality of sensors disposed at the equipped vehicle (Higuchi, Figure 1, as shown in figure there are velocity sensor, GPS receiver, gyroscopic sensor, imaging sensors in cameras); 
…
 	a central electronic control unit (Higuchi, Figure 1, apparatus 2 is interpreted as central electronic control unit); 
 	wherein said central electronic control unit comprises (i) at least one data processor (Higuchi, Figure 1, CPU 6), (ii) data storage (Higuchi, Figure 1, RAM 5 and Data ROM 7, also possibly Program ROM 4)and (iii) a power supply (Higuchi, Figure 1, power supply is inherent because it is well known that CPU, RAM, ROM must have power to operate therefore power supply is included); 
 	wherein image data captured by at least said front camera of said plurality of cameras is provided to said central electronic control unit and is processed at said central electronic control unit (Higuchi, Figure 1-2, 19-20, in-vehicle camera 3a and 3b, which can be a front camera as shown in Figure 19-20, image data is input to apparatus 2 which image processes the image data as shown in the figures); 
 	wherein sensor data sensed by at least one sensor of said plurality of sensors is provided to said central electronic control unit and is processed at said central electronic control unit (Higuchi, Figure 1, GPS, gyro sensor, velocity sensor, imaging sensors in cameras, ; 
 	wherein data relevant to a current geographical location of the equipped vehicle is provided to said central electronic control unit and is processed at said central electronic control unit (Higuchi, Figure 1, GPS data is input to apparatus 2 for processing by CPU); 
 	wherein said central electronic control unit is operable to at least partially control the equipped vehicle as the equipped vehicle is driven along a road (Higuchi, Figure 1, figure shows apparatus 2 with CPU drives the brake control device and the steering control device);  30 …
wherein said central electronic control unit includes a threat recognizer (2) ([0117], image processing is used to detect objects in a vehicle’s environment) and a risk assessor (2) ([0117], it is determined if there is a danger of a vehicle colliding with the object)
wherein said threat recognizer and said risk assessor utilize (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit ([0117], images captured by cameras 3a-3d are used for detecting objects and determining if the vehicle is at risk for colliding with the object and for performing automatic braking and steering control), 
 	… wherein said central electronic control unit (2), responsive at least in part to threat recognition/evaluation by the threat recognizer of said central electronic control unit and risk assessment by the risk assessor of said central electronic control unit ([0117], when an object is detected and it is determined the vehicle might collide with the object, automatic braking and steering of the vehicle is performed), controls at least one selected from the group consisting of (i) braking of the equipped vehicle and (ii) steering of the equipped vehicle (Higuchi,[0135] [0054], l20-26, brake control device 98 and steering control device 99).     
Higuchi fails to explicitly disclose wherein said plurality of sensors comprises at least one radar sensor, wherein each sensor of said plurality of sensors senses sensor data in a respective field of sensing exterior of the equipped vehicle and wherein said threat recognizer and said risk assessor utilize at least two selected from the group consisting of (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit, (ii) sensor data sensed by said at least one sensor and provided to said central electronic control unit, and (iii) data relevant to the current geographical location provided to said central electronic control unit
     However in the same field of endeavor Schofield discloses: 
 	wherein said plurality of sensors comprises at least one radar sensor(Schofield, Figure 2, 4:1-5, plurality of sensors incorporated in system, including radar sensor); 
 	wherein each sensor of said plurality of sensors senses sensor data in a respective field of sensing exterior of the equipped vehicle (Schofield, Figure 1-2, 3:53-4:5, sensors are used to interrogate the surrounding environment of the vehicle); …
wherein said threat recognizer and said risk assessor utilize at least two selected from the group consisting of (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit (col. 7, lns. 35-51, images captured by the front facing camera are used for collision detection and prevention), (ii) sensor data sensed by said at least one sensor and provided to said central electronic control unit (col. 3, lns. 53-57, radar data is used for collision detection and prevention).
 	32215987.1Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22). 
Regarding claim 2, Higuchi discloses wherein said at least one data processor of said central electronic control unit comprises an image processor, and wherein said image processor processes image data captured by said front camera for a lane keep assist system of the equipped vehicle (Higuchi: [0078], [0080], image processing is used for lane keep assist and object detection).
Regarding claim 3, 66, Higuchi in view of Schofield discloses the vehicular control system of claim 2, wherein said vehicular control system determines that the equipped vehicle is stopped at a cross traffic situation at least in part via said image processor processing image data captured by said front camera (Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 4, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said vehicular control system determines a driving condition of the equipped vehicle at least in part via processing at said central electronic control unit of at least one selected from the group consisting of (i) image data captured by at least one camera of said plurality of cameras (Schofield, Figure 2, 8:27-37, according to image data and microprocessor, detect wet, snow, etc driving conditions; Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of the vehicle (Schofield, 2:15-22).
Regarding claim 5, 36, 39, Higuchi of Schofield discloses the vehicular control system of claim 4, wherein said at least one data processor of said central electronic control unit comprises an image processor (Schofield, Figure 2, 8:27-37, according to image data and microprocessor, detect wet, snow, etc driving conditions; Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection), and wherein said image processor processes image data captured by the at least one camera of said plurality of cameras (Schofield, Figure 2, 8:27-37, according to image data and microprocessor, detect wet, snow, etc driving conditions; Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection) to determine the driving condition of the equipped vehicle (Schofield, Figure 2, 8:27-37, according to image data and microprocessor, detect wet, snow, etc driving conditions; Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects 
Regarding claim 6, 40, Higuchi in view of Schofield discloses the vehicular control system of claim 5, wherein the determined driving condition of the equipped vehicle comprises the equipped vehicle being at a cross traffic situation (schofield, Figure 2, 8:27-37, according to image data and microprocessor, detect stop sign or stoplight, interpreted as a cross traffic situation along with wet, snow, etc driving conditions and whether vehicle is going to stop based on current speed and deceleration).  
Regarding claim 7, 41, 65, Higuchi in view of Schofield discloses the vehicular control system of claim 5, wherein said image processor processes image data captured by said front camera for a lane keep assist system of the equipped vehicle (Higuchi: [0078], [0080], image processing is used for lane keep assist and object detection, Schofield, Figure 2, 8:13-26, lane departure system and blind spot detection system are interpreted as lane keep assist system).  
Regarding claim 9, 43, Higuchi in view of Yuasa further in view of Schofield discloses the vehicular control system of claim 5, wherein said vehicular control system is operable to detect a stop sign at least in part via said image processor processing of image data captured by said front camera (Schofield, 8:27-28, forward facing camera can include stop sign or stop light detection).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects 
Regarding claim 11, 45, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said vehicular control system comprises a situation analysis vehicle control unit (Higuchi: [0117], when an object is detected and it is determined the vehicle might collide with the object, automatic braking and steering of the vehicle is performed).  
Regarding claim 15, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said plurality of sensors comprises a plurality of radar sensors disposed at the equipped vehicle, each having a respective field of sensing exterior the equipped vehicle (Schofield, Figure 2, col. 3, lns. 55-57, sensors 14 may be embodied as radars).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 16, 48, Higuchi in view of Yuasa further in view of Schofield discloses the vehicular control system of claim 15, wherein, responsive at least in part to fusion at said central electronic control unit of image data captured by at least said front camera of said plurality of cameras with radar data sensed by at least one radar sensor of said plurality of radar sensors, said vehicular control system controls steering of the equipped vehicle (Schofield, Figure 2, image and non-image based sensors such as radar are combined .  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 17, 49, 51, Higuchi in view of Schofield discloses the vehicular control system of claim 16, wherein, responsive at least in part to fusion at said central electronic control unit of image data captured by at least said front camera of said plurality of cameras (with radar data sensed by the at least one radar sensor of said plurality of radar sensors(Schofield, Figure 2, image and non-image based sensors such as radar are combined into one common format and stored in single database to be easily compared combined and maintained), said vehicular control system controls braking of the equipped vehicle (Higuchi, Figure 1, CPU processed sensor and image data used to determine to control braking by brake control device as shown).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 18, 50, Higuchi in view of Schofield discloses the vehicular control system of claim 17, wherein, responsive at least in part to fusion at said central electronic control unit of image data captured by at least said front camera of said plurality of cameras with radar data sensed by the at least one radar sensor of said plurality of radar sensors (Schofield, Figure 2, image and non-image based sensors such as radar are combined into one common format and stored in single database to be easily compared combined and maintained), said vehicular control system controls speed of the equipped vehicle (Higuchi, Figure 1, CPU processed sensor and image data used to determine to control braking by brake control device as shown to either lower or maintain speed).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 19, Higuchi in view of Schofield discloses the vehicular control system of claim 15, wherein, responsive at least in part to fusion at said central electronic control unit of image data captured by said front camera of said plurality of cameras with radar data sensed by at least one radar sensor of said plurality of radar sensors(Schofield, Figure 2, image and non-image based sensors such as radar are combined into one common format and stored in single database to be easily compared combined and maintained), said vehicular control system controls braking of the equipped vehicle(Higuchi, Figure 1, CPU processed sensor and image data used to determine to control braking by brake control device as shown).    
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises 
Regarding claim 20, 46, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said vehicular control system is at least in part responsive to a communication from another vehicle via at least one selected from the group consisting of (i) a car to car communication system and (ii) a car to X communication system (Schofield, Figure 2, 2:54-56, 3:62-67, 8:27-30, wireless communication to other vehicle or system such as cameras or sensors).  
Regarding claim 21, 52, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein the current geographical location of the equipped vehicle is determined responsive to a global positioning system (Higuchi, Figure 1, GPS receiver to detect current location of vehicle as shown in figure).  
Regarding claim 22, 61, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein the data relevant to a current geographical location of the equipped vehicle comprises map data associated with the current geographical location of the equipped vehicle (Higuchi, [0049][0053][0072], map database with GPS of current geographical location where map data is from map database).  
Regarding claim 25, 63, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein the data relevant to the current geographical location comprises data related to the locale the equipped vehicle is travelling through or in (Higuchi, Figure 1, GPS receiver receives location data of vehicle with Map database containing data of locale of GPS location).  
the vehicular control system of claim 25, wherein the data relevant to the current geographical location comprises map data related to the locale the equipped vehicle is travelling through or in (Higuchi, Figure 1, GPS receiver receives location data of vehicle with Map database containing data of locale of GPS location).    
Regarding claim 28, 54, Higuchi in view of Yuasa further in view of Schofield discloses the vehicular control system of claim 1, wherein said vehicular control system comprises a Communication Access Point (CAP) operable as a communication gateway (Schofield, Figure 2, Wireless Communication System 28 operates a wireless communication hub).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include the teachings of Schofield to provide communicatin with the vehicle (Schofield, 2:15-22).
Regarding claim 29, 55, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said front camera, said rear camera, said first side view camera and said second side view camera are part of a surround vision system of the equipped vehicle (Higuchi, Figure 24, as shown in figures cameras provide surround view of vehicle).  
Regarding claim 30, 56, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said central electronic control unit controls braking of the equipped vehicle responsive (Higuchi, Figure 1, brake control device is controlled by apparatus 2 cpu), at least in part, to threat recognition/evaluation by the threat recognizer of said central electronic control unit and risk assessment by the risk assessor of said central electronic control unit (Higuchi, [0117], when an object is detected and it is determined the 
Regarding claim 31, 57, Higuchi in view of Schofield discloses the vehicular control system of claim 30, wherein said central electronic control unit controls steering of the equipped vehicle responsive, at least in part, to threat recognition/evaluation by the threat recognizer of said central electronic control unit and risk assessment by the risk assessor of said central electronic control unit ([0117], when an object is detected and it is determined the vehicle might collide with the object, automiatic braking and steering of the vehicle is performed).  
Regarding claim 32, 58, Higuchi in view of Schofield discloses the vehicular control system of claim 31, wherein said central electronic control unit controls speed of the equipped vehicle responsive, at least in part, to threat recognition/evaluation by the threat recognizer of said central electronic control unit and risk assessment by the risk assessor of said central electronic control unit (Higuchi, [0117], when an object is detected and it is determined the vehicle might collide with the object, automatic braking and steering of the vehicle is performed).  
Regarding claim 34, Higuchi in view of Schofield discloses the vehicular control system of claim 1, wherein said vehicular control system is operable to fuse image data captured by at least one camera of said plurality of cameras with sensor data sensed by the at least one sensor of said plurality of sensors (Schofield, Figure 2, image and non-image based sensors such as radar are combined into one common format and stored in single database to be easily compared combined and maintained).  

Regarding claim 35, the limitations of claim 35 are rejected in the analysis of claims 1, 5, and 15.  Schofield further discloses wherein said vehicular control system determines a driving condition of the equipped vehicle at least in part via processing at said central electronic control unit of at least two selected from the group consisting of (i) image data captured by at least said front camera of said plurality of cameras and provided to said central electronic control unit, (ii) radar sensor data sensed by said at least one radar sensor of said plurality of radar sensors and provided to said central electronic control unit (col. 4, lns. 66-67 – col. 5, lns. 1-19, driving conditions are determined using imaging camera 14a and radar 14b).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include wherein said plurality of sensors comprises at least one radar sensor and the use of both images and radar sensor data for detecting objects and possible collisions, as taught by Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 37, Higuchi in view of Schofield further discloses wherein said vehicular control system determines the driving condition of the equipped vehicle at least in part via processing at said central electronic control unit of data relevant to the current geographical location of the equipped vehicle and provided to said central electronic control unit (Schofield: col. 3, lns. 59-63 col. 4, lns. 11-55, GPS data is used to determine information of the local environment).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi to include the teachings of Schofield to provide extended detection capability of blind spot detection (Schofield, 2:15-22).
Regarding claim 38, the limitations of claim 38 are rejected in the analysis of claims 5 and 37.

Claims 8, 10, 23, 24, 27, 33, 42, 44, 53, 59, 60, 62, and 67-90  was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2008/0192984 A1- Higuchi et al. (Higuchi) in view of US further in view of US 7205904 B2- Schofield, and further in view of US 2012/0062743 A1- Lynam et al. (Lynam).
Regarding claim 8, 42, Huguchi in view of Schofield discloses the vehicular control system of claim 5 (see claim 5 above).
 	Higuchi in view of Schofield is silent about wherein said image processor processes image data captured by said front camera for a pedestrian detection system of the equipped vehicle.
Lynam from the same or similar field of endeavor discloses wherein said image processor processes image data captured by said front camera for a pedestrian detection system of the equipped vehicle  (Lynam: [0045][0059][0077], pedestrian detection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lynam into the teachings of Huguchi in view of Schofield for avoiding collisions with pedestrians.
the vehicular control system of claim 1, wherein said front camera, said rear camera, said first side view camera and said second side view camera connect to said central electronic control unit (Higuchi, Figure 23, as shown in the figure all 4 cameras are connected to image processor in apparatus 2 )…, and wherein captured image data is provided to said central electronic control unit (Higuchi, Figure 23, image data from cameras is input to image processor for processing as shown in figure) …  
Higuchi in view of Schofield fails to disclose Ethernet cabling. However in the same field of endeavor Lynam discloses 
 	…via Ethernet cabling (Lynam, [0072], Ethernet communication is provided between processing and sensors)…
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi view of Schofield to include Ethernet cabling as taught by Lynam to enhance the driver’s awareness of objects rearward of the vehicle (Lynam, [0028]). 
Regarding claim 23, 62, Higuchi in view of Schofield discloses the vehicular control system of claim 22.
 	Higuchi in view of Schofield fails to disclose map data comprises at least one selected from the group consisting of (i) longitude coordinates, (ii) latitude coordinates and (iii) altitude coordinates. However in the same field of endeavor Lynam discloses:
 	wherein said map data comprises at least one selected from the group consisting of (i) longitude coordinates, (ii) latitude coordinates and (iii) altitude coordinates (Lynam, [0061], include longitude/latitude/altitude). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi in view of Schofield to include map data comprises at least one selected from the group consisting of (i) longitude coordinates, (ii) latitude coordinates and (iii) altitude coordinates as taught by Lynam to enhance the driver’s awareness of objects rearward of the vehicle (Lynam, [0028]). 
Regarding claim 24, Higuchi in view of Schofield discloses the vehicular control system of claim 22.
 	Higuchi in view of Schofield fails to disclose map data associated with the current geographical location of the equipped vehicle comprises longitude data and latitude data. However in the same field of endeavor Lynam discloses:
 	wherein said map data associated with the current geographical location of the equipped vehicle comprises longitude data and latitude data (Lynam, [0061], include longitude/latitude/altitude). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi in view of Schofield to include map data associated with the current geographical location of the equipped vehicle comprises longitude data and latitude data as taught by Lynam to enhance the driver’s awareness of objects rearward of the vehicle (Lynam, [0028]). 
Regarding claim 27, 53, Higuchi in view of Schofield discloses the vehicular control system of claim 1, 
 	Higuchi in view of Schofield fails to disclose wherein said vehicular control system comprises a firewall assuring that consumer imported or downloaded features do not interfere 
 	wherein said vehicular control system comprises a firewall assuring that consumer imported or downloaded features do not interfere with or degrade vehicular functions or controls of the equipped vehicle (Lynam, [0079], firewall to prevent interference or degradation).  
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi in view of Schofield to include wherein said vehicular control system comprises a firewall assuring that consumer imported or downloaded features do not interfere with or degrade vehicular functions or controls of the equipped vehicle as taught by Lynam to enhance the driver’s awareness of objects rearward of the vehicle and to protect the user’s information (Lynam, [0028]). 
Regarding claim 33, 59, Higuchi in view of Schofield discloses the vehicular control system of claim 32. 
 	Higuchi in view of Schofield fails to disclose wherein the equipped vehicle comprises an autonomous vehicle. However in the same field of endeavor Lynam discloses:
 	wherein the equipped vehicle comprises an autonomous vehicle (Lynam, [0062], autonomous vehicle).  
 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi in view of Schofield to include wherein the equipped vehicle comprises an autonomous vehicle as taught by Lynam to enhance the driver’s awareness of objects rearward of the vehicle (Lynam, [0028]). 

Regarding claim 67, the limitations of claim 67 are rejected in the analysis of claims 1 and 27. Claim 67 has the following additional limitations:
 	wherein the consumer imported or downloaded features are imported or downloaded via wireless communication from a provider of consumer features that is located external the equipped vehicle (Lynam, [0079-80], as discussed in Lynam communication is wireless and firewall is provided to protect when importing or downloading functions. 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Higuchi in view of Schofield to include the teachings of  Lynam to enhance the driver’s awareness of objects rearward of the vehicle and to protect the user’s information (Lynam, [0028]).
Regarding claim 68, the limitations of claim 68 are rejected in the analysis of claim 28.
Regarding claim 69, the limitations of claim 69 are rejected in the analysis of claim 20.
Regarding claim 70, the limitations of claim 70 are rejected in the analysis of claim 30.
Regarding claim 71, the limitations of claim 71 are rejected in the analysis of claim 31.
Regarding claim 72, the limitations of claim 72 are rejected in the analysis of claim 18.
Regarding claim 73, the limitations of claim 73 are rejected in the analysis of claim 33.
Regarding claim 74, the limitations of claim 74 are rejected in the analysis of claim 16.
Regarding claim 75, the limitations of claim 75 are rejected in the analysis of claim 17.
Regarding claim 76, the limitations of claim 76 are rejected in the analysis of claim 18.
Regarding claim 77, the limitations of claim 77 are rejected in the analysis of claim 4.

Regarding claim 79, the limitations of claim 79 are rejected in the analysis of claims 2 and 8.
Regarding claim 80, the limitations of claim 80 are rejected in the analysis of claim 9.
Regarding claim 81, the limitations of claim 81 are rejected in the analysis of claim 10.
Regarding claim 82, the limitations of claim 82 are rejected in the analysis of claim 11.
Regarding claim 83, the limitations of claim 83 are rejected in the analysis of claim 12.
Regarding claim 84, the limitations of claim 84 are rejected in the analysis of claim 17.
Regarding claim 85, the limitations of claim 85 are rejected in the analysis of claim 21.
Regarding claim 86, the limitations of claim 86 are rejected in the analysis of claim 25.
Regarding claim 87, the limitations of claim 87 are rejected in the analysis of claim 26.
Regarding claim 88, the limitations of claim 88 are rejected in the analysis of claim 22.
Regarding claim 89, the limitations of claim 89 are rejected in the analysis of claim 23.
Regarding claim 90, the limitations of claim 90 are rejected in the analysis of claim 3.

Claims 12-14 and 47 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2008/0192984 A1- Higuchi et al. (Higuchi) in view of US further in view of US 7205904 B2- Schofield, and further in view of US 2008/0007618A1- Yuasa.
Regarding claim 12, 47, Higuchi in view of Schofield discloses the vehicular control system of claim 1 (See claim 1 above).
Higuchi in view of Schofield is silent about wherein, responsive at least in part to processing at said at least one data processor of said central electronic control unit of image data captured by at least one camera of said plurality of cameras, said vehicular control system determines that the equipped vehicle is at a parallel parking situation.  
Yuasa from the same or similar field of endeavor discloses wherein, responsive at least in part to processing at said at least one data processor of said central electronic control unit of image data captured by at least one camera of said plurality of cameras (Yuasa, Figure 1, as shown plurality of cameras input image data to image processor of apparatus 2 for processing), said vehicular control system determines that the equipped vehicle is at a parallel parking situation (Yuasa, Figure 5, Step S2, is vehicle parallel to parking space).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yuasa into the teachings of Higuchi in view of Schofield for assisting a driver curing parking.
Regarding claim 13, Higuchi in view of Schofield and further in view of Yuasa discloses the vehicular control system of claim 12, wherein said vehicular control system determines that the equipped vehicle is at the parallel parking situation (Yuasa, Figure 5, as shown in flowchart) by determining that the equipped vehicle is driven alongside a vacant parking space (Yuasa, Figure 4A, [0029-0030], parllellity detector 4 includes image recognizer 4a specifies parallel boundary lines in image to be same when vehicle is parallel to space) and shifted into reverse to back into the vacant parking space (Yuasa, [0035], Figure 4C, [0037], display device 3 displays same as shown in Figure 4 confirming parking space is vacant; vehicle is traveling backward into vacant parking space. It is obvious to one of ordinary skill vehicle traveling backward at an as illustrated in Figure 4 into vacant parking space is shifted into reverse).  

Regarding claim 14, Higuchi in view of Yuasa further in view of Schofield discloses the vehicular control system of claim 13, wherein said plurality of sensors comprises a plurality of ultrasonic sensors disposed at the equipped vehicle (Schofield, Figure 2, non-image based detectors further evidenced by Lynam [0042][0044]), and wherein 32 32215987.1each ultrasonic sensor of said plurality of said ultrasonic sensors senses ultrasonic data in a respective field of sensing exterior of the equipped vehicle (Schofield, Figure 2, non-image based detectors further evidenced by Lynam [0042][0044] used to sense/detect periphery of vehicle), and wherein sensed ultrasonic data is provided to said central electronic control unit and is processed thereat when the equipped vehicle is being parked(Schofield, Figure 2, non-image based detectors further evidenced by Lynam [0042][0044] used to sensor periphery of vehicle).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488